UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2381


JOHN JACOB BOGLEY,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:15-cv-03105-ADC)


Submitted: December 1, 2017                                 Decided: December 13, 2017


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Christine P. Benagh, COLLIER-BENAGH LAW, P.L.L.C., Washington, D.C.; Elliott
Andalman, ANDALMAN & FLYNN, P.C., Silver Spring, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Leah Golshani, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Jacob Bogley appeals the magistrate judge’s order upholding the

Commissioner of Social Security’s denial of disability insurance benefits. On appeal,

Bogley contends that the ALJ erred in failing to assign weight to each of the opinions of

his treating physician, Dr. Paul McAfee; failing to conduct a function-by-function

assessment before determining Bogley’s residual functional capacity; failing to weigh two

functional capacity evaluations; and finding Bogley’s subjective complaints not credible.

Bogley further argues that the Appeals Council erred in failing to explain its reasoning for

denying review of the new evidence he submitted before the Council and that the

magistrate judge erred in its treatment of the new evidence. We vacate and remand.

       “We will affirm the Social Security Administration’s disability determination when

an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015) (internal

quotation marks omitted). “Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion. It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (citation and internal quotation marks omitted).

       “[T]he ALJ is required to give controlling weight to opinions proffered by a

claimant’s treating physicians so long as the opinion is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the claimant’s] case record.” Lewis v. Berryhill, 858 F.3d
858, 867 (4th Cir. 2017) (internal quotation marks omitted). When the ALJ does not give

                                             2
controlling weight to a treating source’s opinion, the ALJ must consider a nonexclusive list

of factors to determine what weight to give the opinion of the treating source and all other

medical opinions in the record. Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005);

see 20 C.F.R. § 404.1527(c)(2)-(6) (2016) (listing factors). “We cannot determine if

findings are unsupported by substantial evidence unless the [ALJ] explicitly indicates the

weight given to all of the relevant evidence.” Gordon v. Schweiker, 725 F.2d 231, 235 (4th

Cir. 1984). In assessing a claimant’s residual functional capacity, ALJs must “identify the

[claimant’s] functional limitations or restrictions and assess his or her work-related abilities

on a function-by-function basis, including the functions listed in the regulations” before

expressing the RFC “in terms of the exertional levels of work, sedentary, light, medium,

heavy, and very heavy.” Mascio, 780 F.3d at 636 (internal quotation marks and citations

omitted).

       In this case, the ALJ did not discuss or assign weight to all of the opinions of

Bogley’s treating physician, Dr. Paul McAfee, and these opinions were inconsistent with

the ALJ’s determination of Bogley’s residual functional capacity. Thus, we conclude that

it is not possible for this court to conduct meaningful appellate review of the ALJ’s

decision. To the extent that Bogley complains that the Appeals Council and the magistrate

judge did not properly consider the new evidence—a 2014 letter from McAfee—the letter

will be considered by the ALJ on remand. See Meyer, 662 F.3d at 706-07 (remanding for

ALJ to consider record containing new evidence and properly explain disability

determination). In light of our decision to remand this matter, we decline to address

Bogley’s remaining claims of error.

                                               3
       Accordingly, we vacate the district court’s order and remand with instructions to

remand the case to the agency for further proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                             VACATED AND REMANDED




                                             4